DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received May 8, 2022 has been entered and carefully considered. Claims 1-6 and 8-20 are pending in the application.

Allowable Subject Matter
Claims 1-6, 8-9, & 15-20 are allowable over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection (i.e., different rational under 103 rejection, not 102 rejection) of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSAIN et al. (US 2018/0090185 A1).
The examiner relies on the entire teachings of the HOSSAIN reference for the current rejection; applicant should carefully consider the entire teachings of the HOSSAIN reference to better understand the examiner’s interpretation applied in this rejection.
The HOSSAIN reference teaches the functionally equivalent limitations of the recited claimed invention as follows:
Claims 10-14		[Teachings of the HOSSAIN reference]
10.(Currently Amended) A memory control method comprising: 
[operations of figure 1A & B system, with accompanying description]
receiving memory access requests that are directed to a plurality of memory components, wherein the memory access requests are received by a memory controller; 
[par. 20, “memory controller 120 …commands in response to the execution of operations by processor 110”]
managing accesses to respective ones of the plurality of memory components including developing memory access directions, wherein the memory access directions include instructions for access via a plurality of memory channels comprising
[par. 17, “memory controller can then access the memory devices”; par. 26, “memory controller 120 is configured to transmit and receive data”; par. 30, “one or bits to identify which channel the command and address information on the shared C/A is for at a given time”]
a first narrow memory channel and a second narrow memory channel, wherein the first narrow memory channel and the second narrow memory channel comprise communication lines, 
[par. 17, “access the memory devices o the first channel using the data and C/A buses for the first channel and access the memory devices on the second channel using the data and C/A buses for the second channel”; see also par. 24]
wherein the communication lines include data lines, command/control lines, and address lines, and 
			[channel structures described in par. 23-30 in details]
wherein a portion of the command/control lines and the address lines are included in and shared between the first narrow memory channel and the second narrow memory channel and 
			[par. 25, “a shared C/A bus 134 for both channel 0 and channel 1”]
forwarding memory access information to the respective memory components, including the memory access directions, wherein the memory access information is forwarded by the memory controller.  
[par. 25, “memory controller 120 transfers command and address information over the shared C.la bus 134 for both channel 0 and channel 1”]	

11. (Original) The memory control method of Claim 1I, wherein the managing accesses includes initiating an auto-precharge.  
[obvious features of memory types 140 recited in par. 20-21”; the examiner also notes that using auto-precharge technique is well-known command practiced in the memory art/industry]

12, (Currently Amended) The memory control method of Claim 11, wherein the managing accesses includes preserving a slot on a command line and balancing command/data bus utilization, wherein the accesses are managed by the memory controller.  
		[figure 3 with accompanying description]

13. (Original) The memory control method of Claim 11, further comprising sharing a command link for plurality of separate unshared dedicated data links.  
		[figure 1A & B, (136-137) with accompanying description]

14. (Original) The memory control method of Claim 11, further comprising sharing a command/control link between multiple memory channels.  
[par. 25, “memory controller 120 transfers command and address information over the shared C.la bus 134 for both channel 0 and channel 1”]

As can be seen from the above detailed teachings, the HOSSAIN reference teaches the functionally equivalent teachings of the recited claimed invention with expressly using the identical term used in the claimed inventio (i.e., “directions”); however, when the examiner applies Broadest Reasonable Interpretation, the HOSSAIN reference does teach the functional/operational equivalence of claimed “directions” (i.e., see above teaching details of the claim 10, lines 6-7, “include instructions for access via a plurality of memory channels comprising a first narrow memory channel and a second narrow memory channel”).  Therefore, it would have been obvious before the effective filing date of the present invention to com up with the claimed invention from the teachings of the HOSSAIN reference for the reasons sated above, when the Broadest Reasonable Interpretation is applied to the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/           Primary Examiner, Art Unit 2181